                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

MICHAEL DUNTAE FAGANS,                            §
                                                  §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §   CIVIL ACTION NO. 6:18-CV-00436-RAS
                                                  §
CRAIG L BASS, CARL DORROUGH,                      §
DAVID BRABHAM, FNU WHITEHEAD,                     §
                                                  §
               Defendants.                        §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On March 25, 2019, the Magistrate Judge

issued his Report and Recommendation (Doc. No. 14), recommending the above-styled civil

action be dismissed with prejudice to the claims being asserted again until such time as Fagans

can show that his conviction has been overturned, expunged by executive order, declared invalid

in a state collateral proceeding, or called into question through the issuance of a federal writ of

habeas corpus. Plaintiff, proceeding pro se and in forma pauperis, filed Objections (Doc. No. 20)

to the Report and Recommendation. Generally speaking, Plaintiff argues that Heck v. Humphrey,

515 U.S. 477 (1994), does not supersede rights granted to Plaintiff under the United States

Constitution. (Doc. No. 20.) Plaintiff also rehashes the merits of his claim. (Doc. No. 20.)

       The Court conducted a de novo review of the portions of the Magistrate Judge’s findings

to which objections have been raised and finds that the Magistrate Judge’s findings and

conclusions are correct. 28 U.S.C. § 636(b)(1). Accordingly, the Court OVERRULES Plaintiff’s

Objections (Doc. No. 20) and ADOPTS the Magistrate Judge’s Report and Recommendation
(Doc. No. 14) as the findings of the Court. The above-styled case is DISMISSED WITH

PREJUDICE to the claims being asserted again until such time as Plaintiff can show that his

conviction has been overturned, expunged by executive order, declared invalid in a state

collateral proceeding, or called into question through the issuance of a federal writ of habeas

corpus.


              .   SIGNED this the 17th day of June, 2019.




                                                         _______________________________
                                                         RICHARD A. SCHELL
                                                         UNITED STATES DISTRICT JUDGE
